ORDER
PER CURIAM.
Yolanda R. Miller (Miller) appeals from the trial court’s judgment granting Louise Behlmann’s motion for directed verdict on Miller’s petition for damages based upon her claim of defamation by slander.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).